The Chancellor,
after hearing the argument of counsej. for the respective parties, was of opinion that the jurisdiction and functions of the Chancellor ad litem, as such, were terminated by the provisions of section 9 of the schedule of the new Constitution, on the tenth day of June, 1897. Being a judicial officer appointed under the - Constitution and laws made in pursuance thereof, his tenure was terminated at the date prescribed for the expiration of the offices of the Chancellor and Judges.
He also considered that the cause in question was included in the terms “all suits, proceedings and matters which” on the said tenth day of June were “depending in the Court of Chancery,” and, under the further provisions of said section 9 of the schedule it was “transferred to the Court of Chancery * * * * established by this amended Constitution,” and is now pending in this Court.
There being no legal exception to prevent the present Chancellor from sitting in said cause, it should properly be placed upon the regular docket of the Court.
Accordingly, on the eleventh day of October, 1897, it was ordered that the case be put upon the regular calendar to be there proceeded with according to the usual course of proceedings in the Court.